EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael N. Mercanti on 5/2/2022.
The application has been amended as follows:
The claims: 
1.(Currently Amended) A flexible molded skin for an airbag cover, wherein the skin comprises a sheet of a plasticized thermoplastic vinyl polymer material having particles of a tear promoting agent dispersed therein, 
wherein the amount of vinyl polymer is 40 to 60 wt% with respect to the total weight of the sheet, 
wherein the amount of plasticizer is 30 to 50 wt% with respect to the total weight of the sheet, 
wherein the particles of the tear promoting agent have a melting temperature above the melting temperature of the vinyl polymer material, 
wherein the particles of tear promoting agent are adsorbed on the external surface of the vinyl polymer particles, and 
wherein the tear promoting agent is an expandable polymeric microsphere of 6 to 300 micrometers in average diameter and a density of 900 to 1400 kg/m3,  
wherein said tear promoting agent is mixed with the vinyl polymer and then subjected to slush molding to produce the sheet of plasticized thermoplastic vinyl polymer material, said tear promoting agent being contained in the sheet of plasticized thermoplastic vinyl polymer material in an amount of from 0.05 wt% to 7.5 wt% such that the sheet of plasticized thermoplastic vinyl polymer material has an elongation at break of between 200.0 % and 400.0 % at room temperature measured according to ISO 527 part 1 and 2 test piece 5A, and a trouser tear strength of 25 N/mm or less measured according to ISO 34-1 Method A. 
Cancel claim 8. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent is JP 2015-067738 (hereinafter “JP’738”).
JP’738 discloses a flexible molded skin for an airbag cover made from a resin composition comprising a thermoplastic resin powder, hollow particles, fine particles, and other components (paragraphs 11, 22, 29 and 35; and figure 3).  The flexible molded skin is produced using powder slush molding (paragraph 40).  The thermoplastic resin powder comprises polyvinyl chloride (paragraph 11).  
The hollow particles comprise expandable polymeric microspheres having a particle size of from 0.01 to 1000 microns and a density of 0.2 to 0.3 g/cc (page 8, lines 299-300).  
The fine particles have an average particle size of from 0.001 to 30 microns (paragraphs 26 and 27).  The density of the fine particle-attached hollow particle is from 0.2 to 0.3 g/cc (paragraph 28).  
JP’738 further mentions that if the densities of the hollow particle and the fine particle-attached hollow particle exceed 0.3 g/cc, the effect of lowering the density of the flexible molded skin is reduced.  As a result, the resin composition would require higher loadings of the hollow particles and the fine particle-attached hollow particles to be incorporated therein and such is economically disadvantageous (paragraphs 23 and 28).  In other words, JP’738 teaches away from the resin composition comprising expandable polymeric microspheres having a density of 0.9 to 1.4 g/cc.  Accordingly, there is no basis to reasonably support the flexible molded skin having an elongation at break of from 200% to 400%, and a trouser tear strength of 25 N/mm or less would be present. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a flexible molded skin with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788